ACCEPTED
                                                                                          01-14-01030-CV
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     6/16/2015 4:09:26 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                         No. 01-14-01030-CV
________________________________________________________________
                               IN THE                     FILED IN
                                                   1st COURT OF APPEALS
                        COURT OF APPEALS               HOUSTON, TEXAS
                              FOR THE              6/16/2015 4:09:26 PM
            FIRST SUPREME JUDICIAL DISTRICT OF TEXAS
                                                   CHRISTOPHER A. PRINE
                                                           Clerk
                         HOUSTON, TEXAS
 _________________________________________________________________

                     TARRIS WOODS, Appellant
                                v.
    SANDRA T. KENNER AND CHARLES E. TWYMON, JR., Appellees
_________________________________________________________________

     RESPONSE TO MOTION FOR REVIEW OF SUPERSEDEAS BOND

To the Honorable Court of Appeals:

      Sandra T. Kenner and Charles E. Twymon, Jr., Appellees, oppose the motion

by Appellant, Tarris Woods, for this Court’s review of the trial court’s order

establishing the Appellant’s supersedeas bond, for these reasons:

                                          I.

      The Appellant would have the Court review the trial court’s decision as to the

amount of supersedeas bond to be filed by the Appellant. This is an appeal from an

order admitting a Will to probate as a muniment of title, requiring the trial court to

set that bond amount. Tex. R. App. P. 24.

                                         II.

      Review of a trial court ruling pertaining to appellate security is by motion to

this Court, pursuant to Tex. R. App. P. 24.4. This Court reviews that determination
under an abuse of discretion standard. Business Staffing, Inc. v. Jackson Hot Oil

Service, 392 S.W.3d 183, 186 (Tex. App.-El Paso 2012, pet. denied). This appellate

review implies “a two-pronged analysis: (1) Did the trial court have sufficient

information upon which to exercise its discretion; and (2) Did the trial court err in its

application of discretion?” Id.

      In determining whether the trial court had sufficient information to support its

exercise of discretion, the traditional standards utilized to review legal and factual

sufficiency of the evidence are invoked. Id. For these reasons, appellate review of the

trial court’s order establishing the amount of supersedeas bond requires that the

movant provide this Court with a sufficient record upon which to review the trial

court’s decision. See LMC Complete Auto., Inc. v. Burke, 229 S.W.3d 469, 481

(Tex. App.—Houston [1st Dist.] 2007, pet. denied), where this Court noted that the

motion initially filed in that case had been denied, because of the failure to provide

that record, and Montelongo v. Exit Stage Left, Inc., 293 S.W.3d 294, 298 (Tex.

App.—El Paso, 2009, no pet.), addressing the merits of a similar motion, “[a]fter a

review of the law, the briefs, and the record.”

      In this case, the Appellant submitted an appendix to his motion which appears

to be a transcript of a portion of the proceedings below. However, that transcript

appears to be limited to the trial court’s announcement of its ruling, and does not

                                           -2-
include any of the evidence actually presented and upon which the trial court’s

decision was actually based. Thus, and as in LMC Complete Auto., Inc. v. Burke,

supra, the Appellant has not presented the record upon which this Court must conduct

the review which the Appellants seeks.

      For the reasons stated, Sandra T. Kenner and Charles E. Twymon, Jr.,

Appellees, pray that the Court deny the Appellant’s Motion for Review of

Supersedeas Bond.

                                          Respectfully submitted,

                                         /s/Thomas W McQuage
                                         Thomas W. McQuage
                                         Post Office Box 16894
                                         Galveston, Texas 77552-6894
                                         (409) 762-1104
                                         (409) 762-4005 (FAX)
                                         State Bar No. 13849400
                                         mcquage@swbell.net
                                         ATTORNEY FOR APPELLEES


                           CERTIFICATE OF SERVICE
       I certify that a copy of the foregoing instrument was delivered to counsel for
the Appellees on the 16th day of June, 2015, by serving Douglas T. Godinich, through
the Efile.TX Courts electronic service.


                                               /s/Thomas W McQuage




                                         -3-